Enloe, J.
This was an action by appellant against appellees, wherein she sought to have the court construe clauses three and five of the will of Hans Martens, deceased, and also to quiet her title to an undivided portion of certain lands, said by appellant, in her brief filed in this cause in this court, to have been described in her complaint.
Rule 22 of this and the Supreme Court governing the preparation of briefs on appeal requires that such brief shall contain “a concise statement of so much of the record as fully presents every error and exception relied on, referring to the pages and lines of the' transcript.”
The brief of appellant does not show any attempt to comply with this rule. The trial court sustained a de*191murrer to the complaint, and rendered judgment against appellant, from which ruling and judgment she prosecutes this appeal. Neither the complaint nor the will which we are asked to construe are set out in the brief, and we are left entirely to conjecture as to what the provisions of said clauses three and five were, upon which this action is supposed to be founded. W. T. Rawleigh Co. v. Hughes (1919), 70 Ind. App. 127, 121 N. E. 546. Neither is said defect cured by the provisions of §691a et seq. Burns’ Supp. 1918, Acts 1917 p. 523; Solimeto v. State (1919), 188 Ind. 170, 122 N. E. 578. The said brief presents no question for our consideration, and the judgment is therefore affirmed.